The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 7-19-2022 is acknowledged. Claims 1-5, 20 and 22 have been amended. Claims 6 and 7 have been canceled. Claim 34 has been added. Claims 1-5, 12, 14-16, 18-27 and 31-34 are pending. Claims 12, 14-16, 18-21, 23-27 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-5 and 22 are currently under examination. It should be noted that claims 12, 14-16, 18-19, 21, 23-27 and 31-33 have improper claim status identifiers. Claims are either “original”, “previously presented” or “withdrawn”. Said claim status identifiers need to be corrected in order for any response to this action to be considered fully responsive.

Objections Withdrawn
The objection to the specification for the improper use of trademarks is withdrawn in light of the amendment thereto. 
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of the amendment thereto. 
	The objection of claim 1 for the use of the abbreviation “fHbp” without defining it upon its first recitation is withdrawn in light of the amendment thereto.



Claim Rejections Withdrawn
The rejection of claim 2 for lacking proper antecedent basis for the limitation "polypeptide" in line 1 is withdrawn in light of the amendment thereto.
The rejection of claim 3 for lacking proper antecedent basis for the limitation "polypeptide" in line 1 is withdrawn in light of the amendment thereto.
The rejection of claim 4 for lacking proper antecedent basis for the limitation "polypeptide" in line 1 is withdrawn in light of the amendment thereto.
The rejection of claim 5 for lacking proper antecedent basis for the limitation "polypeptide" in line 1 is withdrawn in light of the amendment thereto.
The rejection of claim 6 for lacking proper antecedent basis for the limitation "polypeptide" in line 1 is withdrawn. Cancellation of said claim has rendered the rejection moot. 
The rejection of claim 7 for lacking proper antecedent basis for the limitation "polypeptide" in line 1 is withdrawn. Cancellation of said claim has rendered the rejection moot.
The rejection of claims 1, 4, 6 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Beernink et al. (WO 2011/126863 – IDS filed on 2-3-2021) is withdrawn in light of the amendment to claim 1 and the cancellation of claim 6.

Claim Rejections Maintained
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 2-3 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Beernink et al. (WO 2011/126863 – IDS filed on 2-3-2021) is maintained for reasons of record.
Applicant argues:
1.  Beernink et al. does not recite a substitution mutation at residue S216.
Applicants arguments have been fully considered and deemed non-persuasive.
	
With regard to Point 1, claim 2 encompasses polypeptides with “one or more of the substitutions E211A, S216R and E232A” and therefore includes polypeptides with E211A and/or E232A substitutions. The same is true for claim 4 as it encompasses polypeptides with E211A and E232A substitutions and claim 34 which is drawn to polypeptides with a E211 substitution.

As outlined previously, Beernink et al. disclose non-naturally occurring factor H binding proteins (fHbp) that have lower affinity for human factor H (hfH) than the native fHbp (see abstract). Beernink et al. further disclose the v.1 fHbp native sequence (SEQ ID NO:1) of Neisseria meningitis strain MC58 and mutants thereof (see e.g. [0079]) wherein said mutants are have a lower binding affinity for human fH than native v.1 fHbp. Finally, Beernink et al. disclose recombinant v.1 fHbp mutants containing E218A, E239A and E218A/E239A mutations (see paragraphs [0085] and [0115] for example). Given that SEQ ID NO:1 has a 95,6% sequence identity to SEQ ID NO:2 and as positions E218 and E239 correspond to positions E211 and E232 of SEQ ID NO:
2, respectively, Beernink et al. D1 anticipates the subject-matter the rejected claims.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 is rendered vague and indefinite by the use of the phrase “…by at least one or more of the substitutions E211A, S216R and E232A”. It is unclear how one can have a polypeptide having only the E211A or E232A substitution as the independent claim requires a substitution at residue S216. As written, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 3 is rendered vague and indefinite by the use of the phrase “…substitutions at multiple residues selected from the following:
	(i)	E211A and S216, and 
	(ii)	E211A and E232A.
It is unclear how one can have a polypeptide having only the E211A or E232A substitution as the independent claim requires a substitution at residue S216. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 34 is rendered vague and indefinite by the use of the phrase “…comprising a substitution at E211.”. It is unclear how one can have a polypeptide having only the E211A substitution as the independent claim requires a substitution at residue S216. As written, it is impossible to determine the metes and bounds of the claimed invention.

Conclusion

No claim is allowed.
SEQ ID NO:3 and 4 are free of the art of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 17, 2022